COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  THE STATE OF TEXAS,                            §              No. 08-19-00185-CR

                            State,               §                 Appeal from the

  v.                                             §               394th District Court

  ERICK MORALES-GUERRERO,                        §           of Jeff Davis County, Texas

                             Appellee.           §                (TC# CR1700847)

                                                 §

                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until January 29, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Robert V. Garcia, Jr., the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before January 29, 2020.


       IT IS SO ORDERED this 30thday of December, 2019.


                                     PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.